Title: To Benjamin Franklin from Lafayette, 19 May 1779
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


Dear Sir
Paris 19he May 1779
Inclos’d I have the honor to Send you a letter from Mons. de Gimat giving an account of a very dangerous division Betwen the officers of the Alliance—that I had foreSeen long ago, and I believe Some thing or other Must be done, in this affair.
I also send you the ideas for prints I have Somewhat increas’d, and I Could indeed Make out an immense Book upon so Rich a Matter— but, My dear doctor, tho’ I hate the British Nation, I however am oblig’d to Confess that those Ministers and theyr Executors are unhappily of the Same Nature (whatever Corrupted it Might be) as the rest of Mankind— do’nt you feel any Shame in thinking those people are by theyr features Some thing like men? But as they Must be known By the future American posterity, I great deal love our project, and want to be Concern’d in it as much as possible.
I’ll do Myself the honor of waïting on you friday Next, and whatever intelligences I may Collect among, and Get out from Ministerial Bosoms on american affairs I will Communicate to you.
With the Sincerest affection and esteem I have the honor to be Dear Sir Your most obedient and Most humble servant
Lafayette

They Say ireland is Rather in Motion; Do You think a corps of two thousand Men with four thousand Spare arms Might not Crowd awround them Many lovers of Liberty, and Many Ennemies to the English tyrannical governement.

 
Endorsed: Marquis de la Fayette & Col Gimat 19 May 79 relative to the dangerous Animosities on board the Alliance.
